Citation Nr: 0900436	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-09 150	)	DATE
	)
	)
	)	


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 
1995, for the award of service connection for major 
depression.  

2.  Whether a November 22, 1971 rating decision is final, to 
include on the basis of clear and unmistakable error (CUE) in 
that decision.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1971.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO rating decision 
that granted service connection and assigned a 70 percent 
evaluation for major depression, effective on April 28, 1995.  

The Board issued a decision in April 2004 that denied an 
effective date earlier than April 28, 1995, for the service-
connected major depression.  The veteran thereupon filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 2004, after the Board's decision, the veteran filed a 
new claim challenging the finality of the RO's rating 
decision in November 1971 that originally denied service 
connection for a nervous condition; the RO denied the claim 
in December 2004.  

In September 2006, the Court issued an order that vacated the 
Board's decision and remanded the case back to the Board for 
actions in compliance with the Court's order.  

In February 2007, the Board remanded this case for additional 
development and further review by the RO.  


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied the 
veteran's claim of service connection for schizoid 
personality disorder (claimed as nervous condition); in the 
next month, the RO provided the veteran with notice of the 
decision and of his appellate rights, but he did not timely 
appeal from this determination.  

2.  There was a tenable basis for the RO's November 1971 
determination denying service connection for a schizoid 
personality disorder (claimed as nervous condition), based on 
the facts before the adjudicator and the law extant at that 
time.  

3.  The November 1971 decision by the RO is not subject to 
revision on the same factual basis or the law extant at that 
time.  

4.  On April 28, 1995, the RO is first shown to have received 
the veteran's application to reopen his claim of service 
connection for an innocently acquired psychiatric disorder, 
specifically identified as depression and dysthymic disorder.  

5.  In a June 2002 rating decision, the RO granted service 
connection for major depression, effective on April 28, 1995, 
determined to be the later of the date of the reopened claim 
or the date entitlement arose.  


CONCLUSIONS OF LAW

1.  The November 1971 rating decision, denying service 
connection for schizoid personality disorder (claimed as a 
nervous condition), is final and did not involve clear and 
unmistakable error.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.105(a) (2007).  

2.  An effective date of April 28, 1995, the date of the 
reopened claim, is the earliest assignable for the grant of 
service connection for major depression by law.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one involving earlier effective date claims, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  

The Board also notes that VA's duties to notify and assist 
contained in VCAA are not applicable to CUE claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  


II.	Clear and unmistakable error in the November 1971 
denial of
service connection for schizoid personality disorder 
(claimed as nervous condition) .

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  

These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

Significantly, with respect to the third prong of the test, 
the Board notes that, in Berger v. Brown, 10 Vet. App. 166 
(1997), the Court has held that "opinions from this Court 
that formulate new interpretations of the law subsequent to 
[a VA] decision cannot be the basis of a valid clear and 
unmistakable error claim.  Id. at 170.  The Court reaffirmed 
this principle in Brewer v. West, 11 Vet. App. 228, 234 
(1998) and Smith v. West, 11 Vet. App.  134, 137 (1998).  

Indeed, in Brewer, the Court held that, although judicial 
decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim of 
CUE.  

After a careful review of the record before the RO in 
November 1971, the Board finds that there was a tenable basis 
for the RO's denial of service connection for schizoid 
personality disorder (claimed as nervous condition) given the 
presented facts and applicable law at that time.  

In reaching this determination, the Board finds that the 
correct facts as they were known were before the RO in 
November 1971, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

At the time of the November 1971 rating decision, the law and 
regulations concerning service connection were essentially 
the same as they are now.  Service connection would be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The regulations also provided that service connection could 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, as now, the regulations provided that 
personality disorders were not diseases or injuries within 
the meaning of applicable legislation.  

In this case, the service medical records showed that the 
veteran was seen in service for a psychiatric complaint.  A 
treatment note indicted that the veteran had had 26 months of 
service and no discipline problems and had requested to see a 
psychiatrist because of emotional problems.  

The record noted then that the veteran's family had sought 
help when he was in the 10th or 11 grade because of "trouble 
of [sic] parents and children were having getting along 
together."  The note did not elaborate on this, but did note 
that the veteran described himself as "obnoxious" and 
critical of others, with a persecution complex.  After 
interviewing the veteran, the psychiatric diagnosed the 
veteran with schizoid personality disorder.  

In addition, the veteran's service records contain a December 
1969 treatment entry stating that the veteran was "nervous - 
nothing particular.  Sleeping ok."  An impression of chronic 
anxiety was noted, with a follow-up note that stated 
"records reviewed.  Patient interviewed.  No problem."  

There was no other complaint of finding of a psychiatric 
condition in service.  The veteran's separation examination 
noted "minor psychophysiologic reaction August 1968, no 
recurrence, had psychiatric consultation at that time and 
ha[d] not returned for treatment."  The separation 
examination repeated the diagnosis of schizoid personality 
disorder.  

The veteran was discharged from active duty in January 1971 
and filed for VA disability compensation in October 1971 for 
a "nervous condition."  The veteran indicated that he had 
been seen by a private physician and by VA, but did not 
submit medical records in connection with his claim.  

In November 1971, the RO denied the veteran's original claim 
for a schizoid personal disorder.  In December 1971, the 
veteran was sent a letter notifying him of this decision and 
indicating that the psychiatric condition was not considered 
a disability for VA compensation purposes.  

Importantly, the letter is shown to have been sent to the 
veteran at his last known address, and the notice is not 
shown to have been returned as undeliverable.  The veteran 
subsequently did not present a Notice of Disagreement to the 
RO or otherwise express his interest in appealing the 
decision within one year.  

In this regard, the Board notes that the claims file now 
contains a subsequently received VA treatment note dated in 
September 1971 that diagnosed the veteran with a depressive 
neurosis.  

In another September 1971 treatment note, the veteran stated 
that he had "had psychological problems since high school; 
they [were] always changing; always some kind of different 
problems."  The veteran reported the he fell apart in the 
Air Force.  

These VA records were not physically before the RO when the 
original November 1971 decision was made.  The Board notes 
that records generated by VA facilities that might have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  

However, now in considering all of the evidence including 
that deemed to be constructively before the RO in November 
1971, the Board cannot find at this time any undeniable basis 
for changing the outcome of the RO's November 1971 decision 
to deny the veteran's claim of service connection.  

This record on review would present competent evidence of an 
in-service diagnosis of schizoid personality disorder, as 
well as an in-service impression of chronic anxiety, and 
would now include records of treatment with diagnosis of 
depressive neurosis about eight months after discharge from 
service, as well as the veteran's lay assertion of having had 
problems both before and during service.  

In November 1971, as is currently the case, a schizoid 
personality disorder not would be a disability for service 
connection could be granted, and the only probative evidence 
concerning the veteran's mental health status in service 
established that the veteran had a diagnosis of a personality 
disorder.  

No competent evidence of a diagnosis of an innocently 
acquired psychiatric disorder was reported in service or 
until about eight months after the veteran's discharge 
therefrom.  Significantly, there was not competent evidence 
linking any postservice diagnosis to an event or incident of 
the veteran's service.  

Based on this record, there would be presented no 
indisputable basis for granting service connection for an 
innocently acquired psychiatric disorder.  A diagnosis of 
depressive neurosis was not shown in service or otherwise to 
have been causally linked to any manifestation exhibited in 
service or to have been identified as having had its onset in 
service by competent evidence at that time.  In sum, the 
competent evidence served to establish the only likely 
diagnosis in service was that of schizoid personality 
disorder.  

Thus, without more, the Board could find no undebatable error 
of the sort which, had it not been made, would have 
manifestly changed the outcome, even considering the VA 
treatment records from 1971.  

More importantly, in addressing whether VA medical records 
can now be deemed to have been constructively of record at 
the time of the November 1971 adjudication, the failure on 
the part of VA could not rise to the level of CUE because the 
"constructive receipt" requirement does not apply to 
decisions entered before July 21, 1992.  

To the extent that the veteran's CUE argument in this case is 
based on the "constructive receipt" of VA treatment from 
1971, it must fail.  Accordingly, only the record as it 
existed in November 1971 can be considered in addressing the 
CUE claim.  

In addition, as the veteran's assertions now can only be 
viewed as claiming that the RO in November 1971 was wrong in 
weighing the evidence as it did, the Board notes that 
allegations that previous adjudications have improperly 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See Baldwin v. 
West, 13 Vet. App. at 5; Damrel v. Brown, 6 Vet. App. 242, 
246 (1994).  

In addition, to the extent that the veteran now asserts that 
the RO was required by regulation to retrieve records that 
might have supported his claim in November 1971, the law is 
well settled in that any breach of the duty to assist a 
veteran cannot form a basis of a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. 
Cir. 2002) (en banc); Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
See also Simmons v. Principi, 17 Vet. App. 104, 109 (2003) 
(failure to provide comprehensive medical examination could 
not, as a matter of law, serve to vitiate the finality of a 
prior rating decision on the basis of clear and unmistakable 
error).  

The veteran also asserts that the RO should have adjudicated 
implicit claims of service connection for depression and 
anxiety, based on his general claim for a nervous condition.  

However, to this extent, the medical record before the RO in 
November 1971 contained only a diagnosis of schizoid 
personality disorder in service.  The veteran's lay 
assertions alone could not have served to establish an 
independent diagnosis of a depressive or anxiety disorder at 
that time.  

The veteran also asserts that service connection could be 
based on aggravation of a preexisting condition.  The service 
entrance examination, however, showed no psychiatric problems 
or condition at that time.  

The veteran indicted in a 1968 treatment note that he had 
sought treatment from a psychiatrist in 10th or 11th grade due 
to problems at home, but no medical evidence in support of 
his having a preexisting psychiatric disability was of record 
in November 1971, and the RO reasonably did not address the 
claim on the basis of the veteran having, or even advancing 
assertion of having had a preexisting disability or 
aggravation thereof at the time.  

As a final point, the Board observes that, in June 2002, the 
RO granted service connection for major depression based in 
part based on a medical opinion linking the onset of the 
identified acquired psychiatric condition to the veteran's 
period service.  At that time, the RO was presented with 
additional competent medical evidence and concluded that 
service connection was warranted.  

Because the record then was deemed to contain new and 
material evidence that it lacked previously, the RO was 
permitted to weigh all of the evidence of record and was able 
to reach a different decision than that rendered in November 
1971.  



III.  Earlier Effective Date for major depression.

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) (2006).  

In this case, the records shows that, in the November 1971 
rating decision, the RO denied service connection for 
schizoid personality disorder (claimed as nervous condition); 
in the next month, the veteran was provided with notice of 
this determination and was apprised of his appellate rights, 
but did not timely appeal this determination.  

The veteran then is next shown to have petitioned to reopen 
the claim seeking service connection for a psychiatric 
disorder, specifically dysthymic disorder and major 
depression in April 1995.  In a June 2002 rating decision, 
the RO granted service connection for major depression, 
effective on April 28, 1995, or the date of this reopened 
claim.  

Here, the veteran was awarded service connection for major 
depression effective on April 28, 1995, which is the date of 
receipt of his reopened claim.  Based on 38 U.S.C.A. § 
5110(a), the RO assigned the earliest effective date for the 
grant of service connection permitted under the law.  
38 C.F.R. § 3.400(b).  

The veteran asserts in this regard that he was granted 
service connection for his condition that was present in 
service.  Therefore, he feels that the effective date should 
be retroactive to the date of receipt of his original claim 
for a nervous condition in October 1971.  

However, the veteran's psychiatric claim was denied in 1971 
based in part on the lack of a diagnosed innocently acquired 
psychiatric disability (his diagnosed schizoid personality 
disorder was not a disability that could be service 
connected).  The veteran was properly notified of the 
decision but did not enter a Notice of Disagreement with that 
determination.  

While later records were indicated to show an acquired 
psychiatric disability, to include major depression, linked 
to his service, his records of treatment after service alone 
cannot constitute a claim of service connection.  

While it is true that any communication or action indicating 
an intent to apply for one or more benefits administered by 
VA may be considered an informal claim, see 38 C.F.R. § 
3.155(a), "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  

The records of the veteran's treatment prior to filing the 
claim of service connection, therefore, cannot by themselves 
serve as a claim of service connection.  The mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For these reasons, in addressing the applicable regulations, 
the Board determines that an effective date earlier than 
April 28, 1995 for the grant of service connection for major 
depression is not assignable under the law.  




ORDER

As the November 1971 rating decision denying service 
connection for schizoid personality disorder (claimed as 
nervous condition) was not clearly and unmistakably 
erroneous, the appeal to this extent is denied.  

The claim for an effective date earlier than April 28, 1995 
for the grant of service connection for major depression must 
be denied by operation of law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


